Citation Nr: 1211248	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to service-connected facet joint osteoarthritis, L4-5.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Board remanded this claim for a hearing.  The requested hearing was conducted in October 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service econnection for a left knee disorder and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee strain was last denied by the RO in a rating decision issued in February 2004.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit. 

2.  Evidence pertaining to the Veteran's left knee strain received since the February 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied entitlement to service connection for a left knee strain loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the February 2004 rating decision is new and material, and the Veteran's claim for service connection for a left knee strain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting reopening of the previously-denied claim.   Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA, cannot be considered prejudicial to the Veteran.  

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for a Left Knee Disorder

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that a claim for service connection for a left knee strain was last denied in a February 2004 rating decision.  The Veteran did not complete a timely appeal and subsequently, the February 2004 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for a left knee disorder may only be opened if new and material evidence is received. 

In this instance, since the February 2004 rating decision denied the Veteran's claim on the basis that there was no evidence that the Veteran suffered a chronic disorder during or post-service, the Board finds that new and material evidence would consist of evidence the Veteran has a chronic disorder of the left knee.

Evidence received since the February 2004 includes VA treatment records showing diagnoses of the left knee including osteoarthritis in the lateral compartment and chondromalacia patella.  Since current diagnosis of a disability was the specific reason the claim was previously denied, the Board finds the new evidence is material toward reopening of the claim.   

The Veteran's appeal is granted to that extent.
ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a left knee disorder, reopening of the claim is granted


REMAND

The claim of entitlement to service connection for a left knee disorder has been reopened.  In light of the evidence presented, additional development is necessary. 

The Board notes that the Veteran was afforded a VA examination in December 2003.  However, no medical opinion pertaining to a relationship between the Veteran's documented left knee injury during service and his current left knee disorder was obtained.  Service treatment records indicate the Veteran was treated for a left knee injury in March 1969.  Additionally, the Veteran testified in October 2011 that he injured his knee in the same helicopter accident that injured his back, for which he is service connected.  See October 2011 BVA Hearing Transcript, page 13.  The Board finds a remand is necessary to obtain this assertion.

Additionally, the Board notes that the Veteran is also claiming his left knee disorder is secondary to his service-connected back disorder.  Secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by OR (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The December 2003 examiner did not offer an opinion as to whether the Veteran's back disorder aggravates his left knee disorder.  As such, a remand is necessary to obtain this medical opinion.

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the left knee disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

The Veteran is also claiming entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits as well as providing an examination, if necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds the duty to assist has not been met.  The Veteran has not yet been afforded a VA examination for his skin disorder.  Service treatment records indicate the Veteran was treated for a rash on the arms and body in August 1970.  The Veteran has testified that he still experiences a rash, but that he has been self-medicating since discharge from service.  See October 2011 BVA Hearing Transcript, page 4.  The Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded examination by an examiner (or examiners) with appropriate expertise to determine the etiology of any left knee disorder and any current skin disorder.  

The claims folder should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner(s) should state an opinion with respect to any currently present left knee disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is due to service, or alternatively is due to or aggravated by the service-connected lumbar spine disability.  

The examiner(s) should also state an opinion as to any currently present skin disorder as to whether it is at least as likely as not that such disorder is due to service, to include exposure to herbicides.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

2.  The Originating Agency should also undertake any other development it determines to be warranted.
  
3.  Then, the Originating Agency should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Originating Agency should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  





______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


